                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF GEORGIA
                                    COLUMBUS DIVISION

     UNITED STATES OF AMERICA

                      v.                             CRIMINAL NO. 4:04-CR-00048-001 (CDL)

        EDDIE FLOYD JACKSON


         ORDER TO DISMISS PETITION FOR REVOCATION

On March 15, 2019, a Petition for Warrant or Summons for Offender Under Supervision, CM/ECF
document number 66, was signed by the Court. The petition was issued to address violations of
supervision.

The defendant has since successfully completed programs to address the violations of supervision.

Therefore, it is the order of the Court that the Petition for Warrant or Summons for Offender Under
Supervision be dismissed.



                              This __4th___ day of _October_, 2019.



                                                    s/Clay D. Land
                                                    CLAY D. LAND
                                                    CHIEF U.S. DISTRICT JUDGE
